                 3:05-cr-30096-SEM-BGC # 72   Page 1 of 14
                                                                                   E-FILED
                                                   Friday, 11 December, 2020 10:29:19 AM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 05-cr-30096
                                       )
Dondi McIntosh,                        )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Dondi McIntosh’s pro se

Motion for Compassionate Release (d/e 58) and Amended Motion

for Compassionate Release (d/e 59), requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, Defendant’s motions are DENIED.

                             I. BACKGROUND

     On July 10, 2006, Defendant pled guilty to conspiracy to

distribute 5 kilograms or more of cocaine in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(b) and use of a telephone to facilitate a drug

offense in violation of 21 U.S.C. § 843(b). See Minute Entry, July

10, 2006; d/e 1. On December 11, 2006, Defendant was sentenced


                              Page 1 of 14
                3:05-cr-30096-SEM-BGC # 72   Page 2 of 14




to 235 months’ imprisonment, to be followed by a 5-year term of

supervised release. Defendant is currently serving his sentence at

FMC Duluth, and his projected release date is July 26, 2022.

     On an unknown date prior to August 12, 2019, while

Defendant was an inmate at FMC Rochester, Defendant requested a

sentence reduction from the warden of FMC Rochester pursuant to

18 U.S.C. § 3582(c)(1)(A). This request was denied on August 12,

2019. On October 26, 2020, Defendant—now an inmate at FPC

Duluth—filed a pro se motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A). See d/e 58. On October 30, 2020,

following the appointment of the Federal Public Defender’s Office to

represent Defendant, an amended Motion for Compassionate

Release was filed. See d/e 59. Defendant seeks a sentence

reduction based on his health issues, his exemplary record

demonstrating rehabilitation while in Bureau of Prisons custody,

and the COVID-19 pandemic. Defendant’s initial motions asked the

Court to waive 18 U.S.C. § 3582’s exhaustion requirement, but

Defendant has since changed his position.

     On November 9, 2020, the Government filed a response

opposing Defendant’s motion. See d/e 62. The Government argues


                            Page 2 of 14
                 3:05-cr-30096-SEM-BGC # 72   Page 3 of 14




that Defendant has failed to fulfill § 3582(c)(1)(A)’s exhaustion

requirement, and that this requirement is a mandatory claim-

processing rule that cannot be waived by the Court.

     On November 19, 2020, the U.S. Probation Office filed a

memorandum (d/e 66) concluding that Mr. McIntosh’s initial

proposed release plan was not suitable; Mr. McIntosh then

submitted an alternative proposed release plan, which the

Probation Office deemed suitable in a second memorandum (d/e 68)

filed on November 23, 2020.

     At the Court’s request, Defendant and the Government both

submitted additional briefing on the issue of exhaustion of

administrative remedies on November 30, 2020. See d/e 70, 71.

                             II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory


                             Page 3 of 14
                3:05-cr-30096-SEM-BGC # 72   Page 4 of 14




language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.



                            Page 4 of 14
                3:05-cr-30096-SEM-BGC # 72   Page 5 of 14




18 U.S.C. § 3582(c)(1)(A).

     Initially, Defendant McIntosh argued that this Court should

“waive” the exhaustion requirement “[b]ased on the pandemic, the

purpose of the [First Step] Act, and judicial economy,” because Mr.

McIntosh planned on “requesting compassionate release, in writing,

as of October 29, 2020.” See d/e 59, p. 2. After the filing of

Defendant’s amended motion, however, the Seventh Circuit issued

a non-precedential opinion indicating that § 3582(c)’s exhaustion

requirement a mandatory claim-processing rule that cannot be

waived by a district court. See United States v. Williams, 829 F.

App'x 138, 140 (7th Cir. 2020); see also United States v. Alam, 960

F.3d 831, 834 (6th Cir. 2020) (“When properly invoked, mandatory

claim-processing rules must be enforced.”) (internal quotation

marks omitted). In light of Williams, Defendant has abandoned his

waiver argument and instead asks the Court to hold that he fulfilled

the exhaustion requirement when he requested a sentence

reduction under § 3582(c) from the warden of FMC Rochester. See

d/e 70, p. 2.

     The Government has timely objected to Defendant’s

compassionate release request on the grounds that Defendant has


                             Page 5 of 14
                3:05-cr-30096-SEM-BGC # 72   Page 6 of 14




failed to exhaust his administrative remedies, because Defendant’s

request to the warden of FMC Rochester (“Rochester Request”) does

not satisfy the statutory exhaustion requirement. See d/e 62, pp.

3–9; d/e 71, pp. 2–5. Thus, before the Court can consider the

extraordinary and compelling reasons for release advanced by

Defendant McIntosh, or the application of the 18 U.S.C. § 3553(a)

sentencing factors, the Court must decide the threshold issue of

whether Defendant McIntosh has satisfied the statutory exhaustion

requirement. Cf. United States v. Gunn, No. 20-1959, 2020 WL

6813995, at *1 (7th Cir. Nov. 20, 2020) (classifying exhaustion

requirement as “affirmative defense” rather than jurisdictional

requirement).

     This threshold question turns out to be somewhat thorny, in

part because of gaps in the factual record. As of the filing of this

Opinion, the only available evidence relating to the Rochester

Request is a memorandum from the warden of FMC Rochester

dated August 12, 2019, denying the request. See d/e 69. The

reasons given for denial shed little light on what the basis for

Defendant’s request may have been—the warden writes that BOP

“will not be pursuing a reduction in your case as we do not believe


                             Page 6 of 14
                 3:05-cr-30096-SEM-BGC # 72   Page 7 of 14




this matter rises to a specific level,” and that “[w]e do not believe

that you meet the specific requirements provided in the program

statement.” Id. Thus, neither the timing nor the content of the

Rochester Request can be clearly discerned from the record before

the Court at this time.

  A. A Prior Administrative Request Satisfies § 3582(c)’s
     Exhaustion Requirement Only if the Request is Based on
     Extraordinary and Compelling Reasons Similar to those
     Advanced in Defendant’s Federal Filing.

     Defendant attempts to paper over the gaps in the factual

record by offering an interpretation of § 3582(c) under which both

the content and the timing of the Rochester Request are irrelevant.

The argument is as follows: § 3582 confers authority on district

courts to grant a sentence reduction where “the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request.” The statute does not

impose a duty to re-exhaust after the lapse of some period of time,

and does not explicitly contemplate the “expiration” of fulfilment of

the exhaustion requirement. Therefore, Defendant McIntosh

argues, a defendant who exhausts his administrative remedies at



                             Page 7 of 14
                 3:05-cr-30096-SEM-BGC # 72   Page 8 of 14




any time and for any reason has exhausted them for all time, with

respect to all future compassionate release motions. See d/e 70 p.

4–5.

       There are several problems with Defendant’s proposed

interpretation of § 3582(c)(1)(A). Most obviously, it would give rise

to absurd results inconsistent with the purpose of the statutory

provision. One purpose of the exhaustion requirement is to ensure

that the Bureau of Prisons has an opportunity to “articulate [its]

decision and rationale” vis-à-vis a particular request for

compassionate release, thus giving the district court the benefit of

BOP’s input. Gunn, 2020 WL 6813995, at *2. The Seventh Circuit

has made it clear that district courts are “expect[ed] . . . to give

[BOP]’s analysis substantial weight.” Id. Under Defendant

McIntosh’s interpretation of § 3582(c)(1)(A), however, a defendant

serving a 50-year sentence could request compassionate release for

any reason in 2020, and, if denied, would not need to consult the

Bureau of Prisons in 2069 before filing a new compassionate release

motion based on a new set of extraordinary and compelling reasons.

Defendant’s proposed interpretation would eliminate BOP’s ability

to provide input regarding any motion filed by a defendant who has


                              Page 8 of 14
                3:05-cr-30096-SEM-BGC # 72   Page 9 of 14




previously requested a sentence reduction for any reason. It is

difficult to imagine what purpose could be served by an exhaustion

requirement applicable only to first-time movants; Defendant offers

no prudential or purposive justification for such a scheme,

preferring to rely solely on the “plain language” of the text. See d/e

70, p. 6.

     Defendant cites two recent district court cases to support his

interpretation of the statute. In U.S. v. Resnick, 451 F. Supp. 3d

262 (S.D.N.Y. Apr. 2, 2020), the defendant’s motion for

compassionate release was filed just 30 days after his initial request

to BOP, and the initial BOP request was for release based on the

defendant’s age, while the later motion for sentence reduction relied

primarily on the danger posed by COVID-19 to the defendant

because of the defendant’s age. 451 F. Supp. 3d at 268. U.S. v.

Parker, 461 F. Supp. 3d 966 (C.D. Cal. 2020) concerns a defendant

who requested a sentence reduction from his warden in 2019 on the

basis of exemplary conduct while in custody, age, and serious

health issues, had his request denied, and then filed a

compassionate release motion in early 2020, requesting relief

because COVID-19 posed a greater-than-normal danger to him


                             Page 9 of 14
                3:05-cr-30096-SEM-BGC # 72   Page 10 of 14




because of his age and medical conditions. 461 F. Supp. 3d at 974.

     Both Parker and Resnick stand for the proposition that a pre-

COVID sentence reduction request can satisfy § 3582(c)’s

exhaustion requirement with respect to a COVID-based motion for

compassionate relief—if the compassionate release motion is based

on grounds substantially similar to the grounds for the initial

administrative request. Thus, a defendant has exhausted when his

compassionate release motion merely updates the “extraordinary

and compelling reasons” advanced in his initial administrative

request to reflect the danger posed to him by the COVID-19

pandemic.

     As the Government’s brief shows, many district courts have

adopted somewhat stricter versions of this “similar basis” rule in

recent months. See d/e 71, at 35 (collecting cases); United States

v. Hernandez, 2020 WL 30511505, 4 (S.D. Cal. June 5, 2020)

(“[T]he administrative request must raise the same basis for the

relief as the federal court filing.”); United States v. Samak, No. CR

91-189, 2020 WL 2473780, at *2 (E.D. La. May 13, 2020) (“For a

petitioner's request to the warden to exhaust administrative

remedies in accordance with § 3582(c)(1)(A), the request must be


                            Page 10 of 14
                3:05-cr-30096-SEM-BGC # 72   Page 11 of 14




premised on the same facts alleged in the corresponding motion

filed with the court.”); United States v. Valenta, 2020 WL 1689786,

at *1 (W.D. Pa. Apr. 7, 2020)(“To properly exhaust administrative

remedies, . . . the administrative complaint must raise the same

claims asserted in the federal court filing.”)(citing Gadra-Lord v.

Doe, 736 F. App'x 30, 32 (3d Cir. 2018).

     This Court agrees with the Resnick and Parker courts that the

reasons advanced in the initial administrative request and the later

federal court filing need not be precisely identical. Administrative

requests for sentence reduction are usually made pro se. It is

therefore to be expected that a defendant will occasionally neglect to

raise a valid reason for sentence reduction, and that defense

counsel will remedy the oversight.

  B. Defendant Has Not Shown that His Rochester Request Was
     Based on Reasons Similar to the Extraordinary and
     Compelling Reasons in His Compassionate Release
     Motions.

     Here, gaps in the factual record prevent Defendant from

demonstrating that the Rochester Request shared a common basis

with the pending compassionate release motions. Currently, the

“extraordinary and compelling reasons” advanced by Defendant are:



                            Page 11 of 14
               3:05-cr-30096-SEM-BGC # 72   Page 12 of 14




(1) The risk of serious illness or death from COVID-19, given that

Defendant is a 47-year-old overweight former smoker; and (2)

Defendant’s exemplary showing of rehabilitation while in BOP

custody. Reason 1 cannot have been included in the Rochester

Request, because COVID-19 had not yet spread to North America in

August 2019. Furthermore, while Defendant’s status as a 47-year-

old overweight former smoker is relevant to a COVID-based

compassionate release motion, it is highly unlikely that Defendant

mentioned his age, weight, or history of smoking in a request filed

before August 12, 2019.

     The Rochester Request may well have relied, at least in part,

on Defendant’s stellar record while in BOP custody. As the Court

observed in the November 23, 2020 motion hearing, the showing of

rehabilitation that Defendant has made while incarcerated is

perhaps the most impressive that this Court has ever seen.

Defendant relies upon this outstanding showing in both pending

compassionate release motions. See d/e 58, pp. 1–2; d/e 59, pp.

10–11.

     However, Defendant “bears the burden of proving that he is

entitled to relief under 18 U.S.C. § 3582.” Resnick, 451 F. Supp. 3d


                           Page 12 of 14
                3:05-cr-30096-SEM-BGC # 72   Page 13 of 14




at 266 (citing United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.

1992)); see United States v. Gold, 459 F. Supp. 3d 1117, 1119 (N.D.

Ill. 2020) (“The defendant bears the burden of establishing his

entitlement to relief under this provision.”). Based on the evidence

before the Court, it is possible that Defendant’s initial request did

not mention his record of rehabilitation at all, and that it instead

advanced a totally unrelated set of grounds for relief. Defendant’s

pro se motion indicates that he was “discouraged” from pursuing

his administrative remedies while at FPC Duluth—but his amended

motion asks the court to waive the exhaustion requirement because

defendant intended to petition his warden in writing shortly after

October 29, 2020. See d/e 58, p. 6; d/e 59, p. 2. Where the record

upon which Defendant requests release is incomplete because of a

defendant’s failure to offer and substantiate answers to important

factual questions, the Court will not fill in the blanks with favorable

inferences.

     Because the Court holds that Defendant has not shown that

the Rochester Request raised a basis for relief sufficiently similar to

the bases of the pending motions to satisfy § 3582(c)(1)(A), the

Court does not reach the issue of whether a request to the warden


                            Page 13 of 14
               3:05-cr-30096-SEM-BGC # 72   Page 14 of 14




of one BOP facility can ever satisfy § 3582’s exhaustion requirement

after a defendant is transferred to a new BOP facility with a

different warden.

                         III. CONCLUSION

     Because Defendant has not exhausted his administrative

remedies as required by 18 U.S.C. § 3582(c)(1)(A), Defendant Dondi

McIntosh’s Motion for Compassionate Release (d/e 58) and

Defendant’s pro se motion for compassionate release (d/e 59) are

DENIED.



ENTER: December 11, 2020

                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                           Page 14 of 14
